Citation Nr: 9906688	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  96-42 103A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for service connected 
tinnitus, currently evaluation as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Ramon Lao, Associate Counsel


INTRODUCTION

The veteran had active service from June 1973 to July 1981.

The veteran was initially awarded service connection for 
tinnitus by an October 1996 RO rating decision, which 
evaluated the veteran's disability as 10 percent disabling.  
A subsequent March 1996 RO rating decision continued the 10 
percent evaluation.  The veteran then submitted an April 1996 
notice of disagreement (NOD) with the March 1996 RO rating 
decision.  Thereafter, an August 1996 RO rating decision 
continued the 10 percent evaluation of the veteran's service 
connected tinnitus.

The veteran then submitted a substantive appeal, dated 
October 1996.  The Board of Veterans' Appeals (Board) review 
of the veteran's notes that the word tinnitus was whited-out 
and replaced with hearing loss.  However, the veteran then 
proceeded to express his desire to appeal the RO's decision, 
coupled with statement reflective of symptomatology 
associated with tinnitus.  Further, the veteran's 
representative provided additional arguments on VA Form 1-
646, dated May 1998, as to the issue of an increased 
evaluation for the veteran's service connected tinnitus.

Initially, the Board notes that the Substantive Appeal should 
set out specific arguments relating to errors of fact or law 
made by the RO in reaching the determination(s) being 
appealed. 38 U.S.C.A. § 7105(d)(5) (West 1991); 38 C.F.R. § 
20.202 (1998); see also Archbold v. Brown, 9 Vet. App. 124, 
132-133 (1996) 

The Board will construe such arguments in a liberal manner 
for purposes of determining whether they raise issues on 
appeal, but the Board may dismiss any appeal which fails to 
allege specific error of fact or law in the determination, or 
determinations, being appealed. 38 C.F.R. § 20.202.  Thus, 
notwithstanding the fact that the veteran replaced 
"tinnitus" with "hearing loss," the Board finds that his 
October 1996 VA Form-9, and his representative's May 1998 
argument constituted a timely and adequate substantive appeal 
of the RO's March 1996 decision.  See 38 C.F.R. § 20.202 
(1996); Archbold, supra.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The medical evidence of record confirms that the veteran 
continues to experience constant ringing in both of his ears.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent rating 
for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.10 and Part 4, Diagnostic Code 
6260 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for an increased evaluation is well 
grounded based on the service medical records and the 
veteran's statements of symptomatology.  38 U.S.C.A. § 
5107(a); Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The 
claims folder contains all available service medical records 
and the RO has requested and received recent treatment 
records.  The veteran underwent a VA compensation examination 
and these reports are of record.  There is a VAMC outpatient 
medical examination report.  The veteran has not identified 
additional relevant evidence in support of his claims that 
has not been obtained. The Board finds that all indicated 
development has been completed, and the VA has satisfied its 
duty to assist the veteran.  38 U.S.C.A. § 5107(a).

Consideration of all of the pertinent record relative to an 
accurate description of the elements of disability present is 
of vital import.  38 C.F.R. § 4.2 (1998); Peyton v. 
Derwinski, supra.  This is especially significant where, as 
in the veteran's case, the present level of the veteran's 
disability warrants and increased evaluation based on the 
applicable diagnostic code or a separate diagnostic.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Peyton, supra.   
In this regard, the veteran's most recent August 1996 VA 
examination was adequate for evaluation purposes, and does 
not frustrate judicial review.  Ardison v. Brown, 6 Vet. App. 
405, 407 (1994); see also 38 U.S.C.A. § 7261(b).  Grottveit, 
5 Vet. App. at 93; Tirpak, 2 Vet. App. at 611.

With respect to the veteran's tinnitus, the medical evidence 
shows that the veteran has constant ringing and buzzing in 
both ears which he complains of as interfering with his 
ability to understand conversation.  The Board notes that he 
has been assigned the highest evaluation provided for 
tinnitus under Diagnostic Code 6260 and that he has been 
separately rated for his service-connected bilateral hearing 
loss. 

The severity of tinnitus is ascertained, for VA rating 
purposes, by application of the provisions of 38 C.F.R. § 
4.87(a) (1998) and the criteria set forth in Diagnostic Code 
6260 of VA's Schedule for Rating Disabilities, 38 C.F.R. Part 
4 (1998). Under these criteria, the maximum disability rating 
for tinnitus due to concussion, head injury or acoustic 
trauma, is 10 percent.  The veteran is currently established 
at the maximum evaluation for this disability, and has been 
since the initial October 1982 RO rating decision that 
awarded service connection for tinnitus.  Although the RO was 
not explicit as to the etiology of the tinnitus, it appears 
that the RO implicitly based the award on exposure to 
acoustic trauma.  As the veteran's exposure to acoustic 
trauma and the development of ear infections occurred 
contemporaneously in service, the onset of tinnitus may not 
be dissociated from the acoustic trauma experienced by the 
veteran in service and the symptoms and findings are 
productive of the impairment contemplated by the 10 percent 
schedular rating.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4, 
Code 6260.  All reasonable doubt has been resolved in the 
veteran's favor. 38 U.S.C.A. § 5107.The Board has considered 
all other potential applicable provisions of 38 C.F.R. Parts 
3 and 4 (1996), as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  The Board has found no section that 
provides a basis upon which to assign a higher disability 
evaluation for the reasons discussed herein.

Finally, the Board finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards." 38 C.F.R. § 3.321(b)(1) (1998).  
In this regard, there is no indication that the veteran's 
tinnitus has markedly interfered with earning capacity or 
employment status, or have necessitated frequent periods of 
hospitalization.  Accordingly, the Board finds that criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 157, 158-59 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an increased evaluation for tinnitus, 
currently evaluated as 10 percent disabling, is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

- 5 -


- 1 -


